Name: Commission Regulation (EC) NoÃ 46/2008 of 18 January 2008 amending for the 90th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  free movement of capital;  civil law
 Date Published: nan

 19.1.2008 EN Official Journal of the European Union L 16/11 COMMISSION REGULATION (EC) No 46/2008 of 18 January 2008 amending for the 90th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 December 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1389/2007 (OJ L 310, 28.11.2007, p. 6). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Al-Itihaad Al-Islamiya (AIAI) under the heading Legal persons, groups and entities shall be replaced by: Al-Itihaad Al-Islamiya (AIAI). Other information: (a) Reported to operate in Somalia and Ethiopia, (b) Leadership include Hassan Abdullah Hersi Al-Turki and Hassan Dahir Aweys. (2) The entry Moustafa Abbes. Address: Via Padova, 82  Milan, Italy (domicile). Date of birth: 5.2.1962. Place of birth: Osniers, Algeria under the heading Natural personsshall be replaced by: Moustafa Abbes. Address: Via Padova 82, Milan, Italy (domicile). Date of birth: 5.2.1962. Place of birth: Osniers, Algeria. Other information: Sentenced to three years and six months of imprisonment by the Tribunal of Naples on 19.5.2005. Released on 30.1.2006 due to an order suspending the sentence. (3) The entry Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997 which expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) His mothers name is Charaabi Hedia under the heading Natural persons shall be replaced by: Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) His mothers name is Charaabi Hedia, (c) Released from prison in Italy on 28.5.2004. The Milan judicial authority issued an arrest warrant against him on 18.5.2005. Fugitive as of October 2007. (4) The entry Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Djallal, (b) Youcef, (c) Abou Salman). Address: Corso Lodi 59, Milan, Italy. Date of birth: 25.1.1970. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001 which expires on 7.9.2006) under the heading Natural persons shall be replaced by: Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Djallal, (b) Youcef, (c) Abou Salman). Address: Corso Lodi 59, Milan, Italy. Date of birth: 25.1.1970. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001, expired on 7.9.2006). Other information: Sentenced by the Court of first instance of Milan to four years and six months of imprisonment on 9.5.2005 and to six years of imprisonment on 5.10.2006. Detained in Italy as of September 2007. (5) The entry Noureddine Ben Ali Ben Belkassem Al-Drissi. Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998 which expired on 8.9.2003) under the heading Natural persons shall be replaced by: Noureddine Ben Ali Ben Belkassem Al-Drissi. Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998, expired on 8.9.2003). Other information: sentenced to seven years and six months of imprisonment by the Court of first instance of Cremona on 15.7.2006. This sentence was appealed and a new trial will be held by the Court of Appeal of Brescia. Detained in Italy as of September 2007. (6) The entry Fethi Ben Hassen Ben Salem Al-Haddad. Address: (a) Via Fulvio Testi 184, Cinisello Balsamo (MI), Italy, (b) Via Porte Giove 1, Mortara (PV), Italy (domicile). Date of birth: 28.6.1963. Place of birth: Tataouene, Tunisia. Nationality: Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996 which expired on 13.2.2001). Other information: Italian fiscal code: HDDFTH63H28Z352V under the heading Natural persons shall be replaced by: Fethi Ben Hassen Ben Salem Al-Haddad. Address: (a) Via Fulvio Testi 184, Cinisello Balsamo (MI), Italy, (b) Via Porte Giove 1, Mortara (PV), Italy (domicile). Date of birth: 28.6.1963. Place of birth: Tataouene, Tunisia. Nationality: Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996, expired on 13.2.2001). Other information: (a) Italian fiscal code: HDDFTH63H28Z352V, (b) Sentenced to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Released on 22.3.2007 due to an order suspending the sentence. (7) The entry Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma). Address: Via Lungotevere Dante  Rome, Italy. Date of birth: 7.9. 1967. Place of birth: Algiers, Algeria under the heading Natural persons shall be replaced by: Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma). Address: Via Lungotevere Dante, Rome, Italy (domicile). Date of birth: 7.9.1967. Place of birth: Algiers, Algeria. Other information: sentenced in absentia to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Fugitive as of September 2007. (8) The entry Kamal Ben Maoeldi Ben Hassan Al-Hamraoui (alias (a) Kamel, (b) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: 21.10.1977. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002 which expires on 31.10.2007) under the heading Natural persons shall be replaced by: Kamal Ben Maoeldi Ben Hassan Al-Hamraoui (alias (a) Kamel, (b) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: 21.10.1977. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002, expired on 31.10.2007). Other information: sentenced to three years and four months of imprisonment in Brescia on 13.7.2005. Subject to a decree of expulsion, suspended on 17.4.2007 by the European Court of Human Rights. Free as of September 2007. (9) The entry Aweys, Hassan Dahir (aka Ali, Sheikh Hassan Dahir Aweys) (aka Awes, Shaykh Hassan Dahir); date of birth 1935; citizen of Somalia under the heading Natural persons shall be replaced by: Hassan Dahir Aweys (aka (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir). Title: (a) Sheikh, (b) Colonel. Date of birth: 1935. Nationality: Somalia. Other information: (a) Reported to be in Eritrea as of 12 November 2007; (b) Family background: from the Hawiya, Habergdir, Ayr clan; (c) Senior leader of Al-Itihaad Al-Islamiya (AIAI). (10) The entry Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy. Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen, Tunisia. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001 which expires on 27.9.2006) under the heading Natural persons shall be replaced by: Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias (a) Saadi Nassim, (b) Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy (domicile). Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen, Tunisia. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001, expired on 27.9.2006). Other information: Sentenced to four years and six months of imprisonment, and to be deported, by the Court of first Instance of Milan on 9.5.2005. Released on 6.8.2006. Appeal by the Prosecutor of Milan, pending as of September 2007. (11) The entry Faraj Faraj Hussein Al-Saidi (alias (a) Mohamed Abdulla Imad, (b) Muhamad Abdullah Imad, (c) Imad Mouhamed Abdellah, (d) Faraj Farj Hassan Al Saadi, (e) Hamza the Libyan Al Libi, (f) Abdallah Abd al-Rahim). Address: Viale Bligny 42, Milan, Italy (Imad Mouhamed Abdellah). Date of birth: 28.11.1980. Place of birth: (a) Libya, (b) Gaza (Mohamed Abdulla Imad), (c) Jordan (Mohamed Abdullah Imad), (d) Palestine (Imad Mouhamed Abdellah). Nationality: Libyan under the heading Natural persons shall be replaced by: Faraj Faraj Hussein Al-Saidi (alias (a) Mohamed Abdulla Imad, (b) Muhamad Abdullah Imad, (c) Imad Mouhamed Abdellah, (d) Faraj Farj Hassan Al Saadi, (e) Hamza Al Libi, (f) Abdallah Abd al-Rahim). Address: Viale Bligny 42, Milan, Italy (Imad Mouhamed Abdellah). Date of birth: 28.11.1980. Place of birth: (a) Libyan Arab Jamahiriya, (b) Gaza (Mohamed Abdulla Imad), (c) Jordan (Muhamad Abdullah Imad), (d) Palestine (Imad Mouhamed Abdellah). Nationality: Libyan. Other information: sentenced to five years of imprisonment by the Court of first instance of Milan on 18.12.2006. (12) The entry Hassan Abdullah Hersi Al-Turki (alias Hassan Turki). Date of birth: circa 1944. Place of birth: Region V (Ogaden), Ethiopia. Other information: member of the Reer-Abdille subclan of the Ogaden clan under the heading Natural persons shall be replaced by: Hassan Abdullah Hersi Al-Turki (alias Hassan Turki). Title: Sheikh. Date of birth: Approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Other information: (a) Reported to be active in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2007; (b) Family background: from the Ogaden clan, Reer-Abdille subclan; (c) Part of the Al-Itihaad Al-Islamiya (AIAI) leadership; (d) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998. (13) The entry LHadi Bendebka (alias (a) Abd Al Hadi, (b) Hadi). Address: (a) Via Garibaldi, 70  San Zenone al Po (PV), Italy, (b) Via Manzoni, 33  Cinisello Balsamo (MI), Italy (Domicile). Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Other information: address at (a) used as of 17.12.2001 under the heading Natural persons shall be replaced by: LHadi Bendebka (alias (a) Abd Al Hadi, (b) Hadi). Address: (a) Via Garibaldi 70, San Zenone al Po (PV), Italy, (b) Via Manzoni 33, Cinisello Balsamo (MI), Italy (domicile). Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Other information: (a) address at (a) used as of 17.12.2001, (b) Sentenced to eight years of imprisonment by the Court of Appeal of Naples on 16.3.2004. Detained in Italy as of September 2007. (14) The entry Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese, 5  Sesto San Giovanni, Italy, (b) Piazza Trieste, 11  Mortara, Italy (domicile). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Fiscal code: DRMTMN54H07Z301T under the heading Natural persons shall be replaced by: Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese 5, 20099 Sesto San Giovanni (MI), Italy, (b) Piazza Trieste 11, Mortara, Italy (domicile as of October 2002). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Other information: (a) Fiscal code: DRMTMN54H07Z301T, (b) Sentenced to eight years of imprisonment by the Tribunal of Naples on 19.5.2005. Detained in Italy as of September 2007. (15) The entry Radi Abd El Samie Abou El Yazid EL AYASHI, (alias MERAI), Via Cilea 40, Milan, Italy. Place of birth: El Gharbia (Egypt). Date of birth: 2 January 1972 under the heading Natural persons shall be replaced by: Radi Abd El Samie Abou El Yazid El Ayashi, (alias Meral). Address: Via Cilea 40, Milan, Italy (domicile). Date of birth: 2.1.1972. Place of birth: El Gharbia (Egypt). Other information: sentenced to 10 years of imprisonment by the Court of first instance of Milan on 21.9.2006. In custody in Italy as of September 2007. (16) The entry Ahmed El Bouhali (alias Abu Katada). Address: vicolo S. Rocco, 10  Casalbuttano (Cremona), Italy. Date of birth: 31.5.1963. Place of birth: Sidi Kacem, Morocco. Nationality: Moroccan. Other information: Italian fiscal code LBHHMD63E31Z330M under the heading Natural persons shall be replaced by: Ahmed El Bouhali (alias Abu Katada). Address: vicolo S. Rocco 10, Casalbuttano (Cremona), Italy. Date of birth: 31.5.1963. Place of birth: Sidi Kacem, Morocco. Nationality: Moroccan. Other information: (a) Italian fiscal code LBHHMD63E31Z330M, (b) Acquitted by the Cremona Court of assizes on 15.7.2006. (17) The entry Ali El Heit (alias (a) Kamel Mohamed, (b) AlÃ ¬ Di Roma). Address: (a) via D. Fringuello 20, Rome, Italy, (b) Milan, Italy (domicile). Date of birth: (a) 20.3.1970, (b) 30.1.1971. Place of birth: Rouiba, Algeria under the heading Natural persons shall be replaced by: Ali El Heit (alias (a) Kamel Mohamed, (b) AlÃ ¬ Di Roma). Address: (a) via D. Fringuello 20, Rome, Italy, (b) Milan, Italy (domicile). Date of birth: (a) 20.3.1970, (b) 30.1.1971 (Kamel Mohamed). Place of birth: Rouiba, Algeria. Other information: Sentenced to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Released on 5.10.2006. Arrested again on 11.8.2006 for terrorist offences. Detained in Italy as of September 2007. (18) The entry Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995 which expired on 13.2.2000). National identification No: 00319547 issued on 8.12.1994. Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mothers name is Beya Al-Saidani, (c) sentenced to a five year prison term, currently detained in Italy under the heading Natural persons shall be replaced by: Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995, expired on 13.2.2000). National identification No: 00319547 (issued on 8.12.1994). Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mothers name is Beya Al-Saidani, (c) sentenced to five years of imprisonment, reduced to one year and eight months by the Court of Appeal of Milan on 14.12.2006. The Milan judicial authority issued an arrest warrant against him on 2.6.2007. Detained in Italy as of October 2007. (19) The entry Mohammed Tahir HAMMID (alias ABDELHAMID AL KURDI), Via della Martinella 132, Parma, Italy. Place of birth: Poshok (Iraq). Date of birth: 1 November 1975. Title: Imam under the heading Natural persons shall be replaced by: Mohammad Tahir Hammid (alias Abdelhamid Al Kurdi). Title: Imam. Address: Via della Martinella 132, Parma, Italy. Date of birth: 1.11.1975. Place of birth: Poshok, Iraq. Other information: sentenced to one year and 11 months of imprisonment by the Italian judicial authority on 19.4.2004. Released on 15.10.2004. A deportation order was issued on 18.10.2004. Fugitive as of September 2007. (20) The entry Ali Ahmed Nur Jimale (alias (a) Jimale, Ahmed Ali; (b) Jimale, Ahmad Nur Ali; (c) Jumale, Ahmed Nur; (d) Jumali, Ahmed Ali). Address: PO Box 3312, Dubai, UAE. Nationality: Somali. Other information: profession: accountant, Mogadishu, Somalia under the heading Natural persons shall be replaced by: Ali Ahmed Nur Jimale (alias (a) Jimale, Ahmed Ali; (b) Jimale, Ahmad Nur Ali; (c) Jumale, Ahmed Nur; (d) Jumali, Ahmed Ali). Address: P.O. Box 3312, Dubai, United Arab Emirates. Date of birth 1954. Nationality: Somali. Other information: (a) Profession: accountant, Mogadishu, Somalia; (b) Associated with Al-Itihaad Al-Islamiya (AIAI). (21) The entry Abderrahmane Kifane. Address: via S. Biagio 32 or 35  SantAnastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Other information: Sentenced for a 20 months prison term in Italy on 22 July 1995 for providing support to Armed Islamic Group (GIA) under the heading Natural persons shall be replaced by: Abderrahmane Kifane. Address: via S. Biagio 32 or 35, SantAnastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Other information: Sentenced for a 20 months prison term in Italy on 22.7.1995 for providing support to the Armed Islamic Group (GIA). Sentenced to three years and six months of imprisonment by the Court of Appeal of Naples on 16.3.2004. A new trial will be held by decision of the Supreme Court. (22) The entry Abdelkader Laagoub. Address: via Europa, 4  Paderno Ponchielli (Cremona), Italy. Date of birth: 23.4.1966. Place of birth: Casablanca, Morocco. Nationality: Moroccan. Other information: Italian fiscal code LGBBLK66D23Z330U under the heading Natural persons shall be replaced by: Abdelkader Laagoub. Address: via Europa 4, Paderno Ponchielli (Cremona), Italy. Date of birth: 23.4.1966. Place of birth: Casablanca, Morocco. Nationality: Moroccan. Other information: (a) Italian fiscal code LGBBLK66D23Z330U, (b) Acquitted by the Cremona Court of assizes on 15.7.2006 and released the same day. (23) The entry Fazul Abdullah Mohammed (alias (a) Abdalla, Fazul, (b) Abdallah, Fazul, (c) Ali, Fadel Abdallah Mohammed, (d) Fazul, Abdalla, (e) Fazul, Abdallah, (f) Fazul, Abdallah Mohammed, (g) Fazul, Haroon, (h) Fazul, Harun, (i) Haroun, Fadhil, (j) Mohammed, Fazul, (k) Mohammed, Fazul Abdilahi, (l) Mohammed, Fouad, (m) Muhamad, Fadil Abdallah, (n) Abdullah Fazhl, (o) Fazhl Haroun, (p) Fazil Haroun, (q) Faziul Abdallah, (r) Fazul Abdalahi Mohammed, (s) Haroun Fazil, (t) Harun Fazul, (u) Khan Fazhl, (v) Farun Fahdl, (w) Harun Fahdl, (x) Aisha, Abu, (y) Al Sudani, Abu Seif, (z) Haroon, (aa) Harun, (bb) Luqman, Abu (cc) Haroun). Date of birth (a) 25.8.1972, (b) 25.12.1974, (c) 25.2.1974, (d) 1976, (e) February 1971. Place of birth: Moroni, Comoros Islands. Nationality: (a) Comoros, (b) Kenya under the heading Natural persons shall be replaced by: Fazul Abdullah Mohammed (alias (a) Abdalla, Fazul, (b) Abdallah, Fazul, (c) Ali, Fadel Abdallah Mohammed, (d) Fazul, Abdalla, (e) Fazul, Abdallah, (f) Fazul, Abdallah Mohammed, (g) Fazul, Haroon, (h) Fazul, Harun, (i) Haroun, Fadhil, (j) Mohammed, Fazul, (k) Mohammed, Fazul Abdilahi, (l) Mohammed, Fouad, (m) Muhamad, Fadil Abdallah, (n) Abdullah Fazhl, (o) Fazhl Haroun, (p) Fazil Haroun, (q) Faziul Abdallah, (r) Fazul Abdalahi Mohammed, (s) Haroun Fazil, (t) Harun Fazul, (u) Khan Fazhl, (v) Farun Fahdl, (w) Harun Fahdl, (x) Abdulah Mohamed Fadl, (y) Fadil Abdallah Muhammad, (z) Abdallah Muhammad Fadhul, (aa) Fedel Abdullah Mohammad Fazul, (ab) Fadl Allah Abd Allah, (ac) Haroon Fadl Abd Allah, (ad) Mohamed Fadl, (ae) Abu Aisha, (af) Abu Seif Al Sudani, (ag) Haroon, (ah) Harun, (ai) Abu Luqman, (aj) Haroun, (ak) Harun Al-Qamry, (al) Abu Al-Fazul Al-Qamari, (am) Haji Kassim Fumu, (an) Yacub). Date of birth (a) 25.8.1972, (b) 25.12.1974, (c) 25.2.1974, (d) 1976, (e) February 1971. Place of birth: Moroni, Comoros Islands. Nationality: (a) Comoros, (b) Kenya. Other information: (a) Reported to operate in Southern Somalia as of November 2007; (b) Reported to carry Kenyan and Comorian passports. (c) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998, and further attacks in Kenya in 2002; (d) Has reportedly undergone plastic surgery. (24) The entry Yacine Ahmed Nacer (alias Yacine Di Annaba). Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Address: (a) rue Mohamed Khemisti, 6  Annaba, Algeria, (b) vicolo Duchessa, 16  Naples, Italy, (c) via Genova, 121  Naples, Italy (domicile) under the heading Natural persons shall be replaced by: Yacine Ahmed Nacer (alias Yacine Di Annaba). Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Address: (a) rue Mohamed Khemisti 6, Annaba, Algeria, (b) vicolo Duchessa 16, Naples, Italy, (c) via Genova 121, Naples, Italy (domicile). Other information: Sentenced to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Arrested in France on 5.7.2005 and extradited on 27.8.2005 to Italy. Detained as of September 2007. (25) The entry Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Vicolo S. Giovanni, Rimini, Italy. Date of birth: 20.11.1975. Place of birth: Sfax (Tunisia). Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003 which expires on 12.9.2007) under the heading Natural persons shall be replaced by: Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Vicolo S. Giovanni, Rimini, Italy (domicile). Date of birth: 20.11.1975. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003, expired on 12.9.2007). Other information: sentenced to two years and six months of imprisonment by the Court of first instance of Milan on 9.5.2005. Appeal pending at Milans Appeal Court as of September 2007. Free as of September 2007. (26) The entry Ahmed Salim Swedan Sheikh (alias (a) Ally, Ahmed (b) Suweidan, Sheikh Ahmad Salem, (c) Swedan, Sheikh, (d) Swedan, Sheikh Ahmed Salem, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Ahmed The Tall, (j) Bahamad, (k) Bahamad, Sheik, (l) Bahamadi, Sheikh, (m) Sheikh Bahamad). Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996) under the heading Natural persons shall be replaced by: Ahmed Salim Swedan Sheikh (alias (a) Ally, Ahmed, (b) Suweidan, Sheikh Ahmad Salem, (c) Swedan, Sheikh, (d) Swedan, Sheikh Ahmed Salem, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Bahamad, Sheik, (m) Bahamadi, Sheikh, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998.